 

‘ Case 4:20-cv-02741 Document6 Filed on 09/03/20 in TXSD Page 1 of 1 ast

 

 

 

U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See "Instructi r Servi M °
ne
PLAINTIFF porn DM Fee prem at COURT CASE NUMBER
MICHAEL PALMA I ONE NC 4:20CV2741 U-20-cy-27ll
DEFENDANT deeb PRR tS TYPE OF PROCESS
HARRIS COUNTY APPRAISAL DISTRICT, ET AL ere pen SUMMONS AND COMPLAINT

 

Sa sy
NAME OF INDIVIDUAL, COMPANY, CORPORATION BTC “-T6-SERVEOR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE § JUDGE DEDRA DAVIS, HARRIS COUNTY CIVIL COURTHOUSE
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
270th STATE DISTRICT COURT, 201 CAROLINE, 13TH FLOOR, HOUSTON TX 77002

 

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESSUIRE tales Courts Number of process to be
ouiher ict-of Texas —— served with this Form 285
US COURTS FILED Number of parties to be
515 RUSK, ROOM 5300 served in this case
HOUSTON TX 77002 SEP 0 3 2020 Check for service
on U.S.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIQBvhM UXBRAAIS NO SRY Gdiifftclude Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

 

Signature of Attorney other Originator requesting service on behalf of: ( PLAINTIFF TELEPHONE NUMBER DATE
in oan dip lhpede (1) DEFENDANT 713-250-5500 8/12/2020
4 SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

J acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date

number of process indicated. Origin Serve
$/H[2020

(Sign only for USM 285 if more N " N
than one USM 285 is submitted) jf | A °

. . _ . . I t
I hereby certify and return that I have personally served , [_] have legal evidence of service, [7] have executed as shown in "Remarks", the process described on the
individual, company, corporatioyf, &tc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

 

 

 

 

 

 

 

 

 

 

 

 

[2 Thereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

Name and title of individual served (ifnot shown above) Date Time

Mom
DAT QUELLE (0% , Coury CookodweitoyL G-{-22 | }|-25 om

Address (complete only different than shown above) Signaturg of U.S. M
) GE

L- Heuer?

 

 

 

 

 

 

 

 

 

 

 

Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits j} Amount owed to U.S. Marshal* or
(including endeavors) 4 - | (Amount of Refund*)
65-° |F 1.29 Tx FF bb.27 a 66.27
REMARKS

 

Form USM-285

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18

 
